Citation Nr: 1543315	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  15-27 054 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to November 1967.  The Veteran died on September [redacted], 2012.  The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking entitlement to service connection for the cause of the Veteran's death.  The Veteran's death certificate does not provide an immediate cause of death, but lists the underlying causes of death as metastatic renal cancer and metastatic prostate cancer.  

The appellant's claim, liberally construed, contains two theories of entitlement.  The first is that the cancer that caused the Veteran's death was metastasized prostate cancer, a service connected disability.  Additionally, the appellant appears to suggest that even if the cancer that caused the Veteran's death was his renal cancer, this too is service connected because his renal cancer was caused by his exposure Agent Orange and other herbicides in Vietnam.  

As an initial matter, the Board notes that the notification provided to the appellant in January 2013 appears to be inadequate.  In a claim for dependency and indemnity compensation (DIC) benefits, section5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In the instant case, the appellant was not provided with a list of the Veteran's service connected disabilities at the time of his death.  

The Board also finds that an addendum medical opinion is required to fully address the appellant's theories of entitlement.  While an October 2013 VA medical opinion addressed whether any of the Veteran's service connected disabilities caused or substantially contribute to his death and determined that the Veteran's death was likely due to his renal cancer, as his prostate cancer was in remission at the time of his death, the reviewing physician did not specifically address whether the Veteran's kidney cancer was at least as likely as not related to the Veteran's herbicide exposure.  The examiner stated that "there are no other service connected risk factors' for renal cell carcinoma that the veteran had prior to diagnosis," but this ignores the Veteran's conceded exposure to Agent Orange, a known carcinogen.

While renal cancer is not on the list of disabilities for which service connection is presumed based on herbicide exposure, an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  Accordingly, on remand, the Veteran's claims folder should be referred for a VA medical opinion to address whether it is at least as likely as not (fifty percent or greater) that in this particular case, given the Veteran's specific medical history and risk factors, the Veteran's renal cancer was related to his active military service, specifically his exposure to Agent Orange and other herbicides.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the appellant with adequate VCAA notice, to include notice that satisfies the requirements of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

2. Once this is done, refer the Veteran's claims folder to a VA oncologist for a medical opinion.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that in this particular case, given the Veteran's specific medical history and risk factors, the Veteran's renal cancer was caused by or related to his active military service, specifically his exposure to Agent Orange and other herbicides in the Republic of Vietnam.  

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

